Exhibit 10.1

MOTRICITY, INC.

SECOND AMENDMENT TO LETTER AGREEMENT

THIS SECOND AMENDMENT TO LETTER AGREEMENT (this “Amendment”) is made as of
April 19, 2011 by and between Motricity, Inc. (the “Company”) and James R.
Smith, Jr. (“Executive”).

WHEREAS, the Company and Executive have entered into that certain Offer Letter
Agreement, dated January 8, 2009, as amended by the First Amendment thereto
dated May 19, 2010 (the “Agreement”).

WHEREAS, the Company and Executive now wish to amend the Agreement to reflect
changes to Executive’s base salary and bonus in connection with the annual
review of Executive’s performance and evaluation of Executive’s compensation.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein. Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

FIRST: The section of the Agreement under the heading “Base Compensation” is
hereby amended and restated in its entirety, effective as of April 7, 2011, as
follows:

“Your position is exempt from overtime payment under the Fair Labor Standards
Act, with a semi-monthly compensation rate of sixteen-thousand six-hundred
sixty-six U.S. dollars and sixty-seven cents (USD $16,666.67). This is an annual
compensation of four-hundred thousand U.S. dollars and no cents (USD
$400,000.00) payable in twenty-four (24) equal installments at the 15th and the
last day of each month.”

SECOND: The section of the Agreement under the heading “Bonus” is hereby amended
and restated in its entirety, effective as of April 7, 2011, as follows:

“You are eligible to participate in the Company’s Corporate Incentive Plan.
Currently, under the plan, your target annual discretionary incentive is
seventy-five percent (75%) of your base compensation. Any bonus granted shall be
prorated for time worked in the position during the bonus period and you must be
an active employee on the date the bonus is paid. Full terms of the plan will be
provided to you in the Company’s Corporate Incentive Plan document, which is
subject to change at any time in the Company’s sole and absolute discretion.”

THIRD: Except as specifically modified herein, the Agreement shall remain in
full force and effect in accordance with all of the terms and conditions
thereof.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date first written above.

 

        MOTRICITY, INC.

 

        By:  

/s/ Ryan K. Wuerch

        Name:   Ryan K. Wuerch         Title:   Chief Executive Officer
        EXECUTIVE

 

/s/ James R. Smith, Jr.

James R. Smith, Jr.

AMENDMENT TO SMITH OFFER LETTER